                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


DISPLAY TECHNOLOGIES, LLC,                     :
                                               :
                      Plaintiff,               :
                                               :
               v.                              :     Civil Action No. 20-334-RGA
                                               :
SOUNDSTREAM, INC.,                             :
                                               :
                      Defendant.               :



                       MEMORANDUM ORDER DISMISSING CASE

       Display Technologies filed five cases on February 23, 2020. Each one asserts exactly

one patent, U.S. patent no. 9,300,723. Each was filed by the same Delaware attorney. Each

included a civil cover sheet that was left blank in Section VIII, which requests, “Related Case(s)

If Any.” The five cases were assigned to me.

       These were not the first cases filed by the same plaintiff asserting the same patent. There

were three earlier cases filed (by different counsel) on October 11, 2017, October 11, 2017, and

September 6, 2018, all of which were assigned to me and were closed before February 23, 2020.

       On March 4, 2020, a tenth case – this case -- was filed asserting the same patent. This

case was filed by the same Delaware attorney, now joined by Texas counsel who has also

entered appearances in the other five pending cases. The civil cover sheet was again left blank in

response to the “Related Cases” section. This case was randomly assigned to Chief Judge Stark.

If it had been designated as a related case, it would have been assigned to me at the beginning,

and it has now been reassigned to me.



                                           Page 1 of 3
        We have a Local Rule that states, “Counsel for a plaintiff in a civil action shall indicate

on the civil cover sheet if said action is related to any other civil action previously decided or

pending in this or any other federal district court. Civil actions are related if they . . . [i[nvolve

the same patent.” D.Del. LR 3.1(b)(3)(emphasis added). The civil cover sheet form has

instructions, which advise: “If there are related pending cases, insert the docket numbers and the

corresponding judge names for such cases.” Thus, the civil cover sheet instructions are narrower

than the Local Rule. The civil cover sheet is not specific to this Court; it is a national form.

Thus, to the extent the instructions for the civil cover sheet are inconsistent with the Local Rule,

the Local Rule must be followed, not the form’s instructions. In any event, the completion of the

civil cover sheet in this case was not only a violation of the Local Rule but also completed

incorrectly in connection with its instructions.

        If this were the first time this particular Delaware attorney had violated the Rule, or if he

were an infrequent practitioner in this court, I would handle this informally as my staff has done

before. But counsel has filed seventy-two cases in this Court, and it is not his first failure to

follow the rules. 1

        Counsel’s failure to comply with the rules unnecessarily wastes staff time and my time.

        For counsel’s failure to comply with the rules, I am DISMISSING this case without

prejudice to Plaintiff’s filing a new case with the same allegations. Plaintiff will have to pay

another filing fee. This case is CLOSED.

        Counsel is advised that continued failure to comply with the rules will result in an

escalation of my response.



1
 Compare 19-2070-MN (‘706 patent, filed Oct. 31, 2019, closed Feb. 18, 2020) & 19-2071-MN (‘706 patent, filed
Oct. 31, 2019, closed March 23, 2020) with 19-2199-CFC (same Plaintiff, same patent, filed Nov. 25, 2019, with
cover sheet blank in relevant location).

                                                 Page 2 of 3
IT IS SO ORDERED this 30th day of March, 2020.


                                         /s/ Richard G. Andrews____
                                         United States District Judge




                                Page 3 of 3
